                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                      Plaintiff,                                  8:14CR118
        vs.
                                                                    ORDER
QUANTAL BLAKE
                      Defendant.




       This matter is before the Court on the Notice of Appeal, ECF No. 128, filed by

Defendant Quantal Blake, and the Memorandum, ECF No. 129, filed by the Clerk. The

Clerk’s Memorandum states the “clerk’s office cannot process the appeal to the Eighth

Circuit until one or more issues are resolved.[ ]” ECF No. 129. The Memorandum then

asks the Court to determine whether Defendant is entitled to proceed on appeal in forma

pauperis.

       When the Court ruled on the Motion under 28 U.S.C. § 2255, it also denied a

certificate of appealability. Mem. and Order at 4, ECF No. 122, Page ID 987; Amended

Judgment, ECF No. 126; see also Rule 11 of the Rules Governing Section 2254 and 2255

Cases in the United States District Courts (“The district court must issue or deny a

certificate of appealability when it enters a final order adverse to the applicant.”). Rather

than seeking a certificate of appealability from the Eighth Circuit Court of Appeals,

Defendant filed a Notice of Appeal with this Court. Rule 22(b)(2) of the Federal Rules of

Appellate Procedure provides that “[i]f no express request for a certificate is filed, the

notice of appeal constitutes a request addressed to the judges of the court of appeals.”
Defendant “cannot take an appeal unless a circuit justice or a circuit . . . judge issues a

certificate of appealability under 28 U.S.C. § 2253(c).”       Fed. R. App. P. 22(b)(1).

Accordingly,

       IT IS ORDERED:

       1.      The Clerk is directed to forward the Notice of Appeal, construed as a

               request for a certificate of appealability, ECF No. 128, and the other

               materials required by Federal Rule of Appellate Procedure 22(b)(1) to the

               Eighth Circuit Court of Appeals;

       2.      If the Court of Appeals grants the Petitioner’s request for a certificate of

               appealability, the Petitioner is permitted to proceed on appeal in forma

               pauperis under Federal Rule of Appellate Procedure 24(a)(3).




       Dated this 3rd day of February 2020.

                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge
